DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered. Claims 23-35 directed towards a non-transitory computer-readable storage medium similar in scope to previously allowed claims 1, and 5-16 have been newly added.
Allowable Subject Matter
Claims 1-3, 5-18, 21, 23-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Keating (2014/0292269) and Kaechi (2017/0118714).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “establishing a data-traffic profile associated with the wireless-power-receiving device, the data-traffic profile including identifications of (i) data signals to be exchanged at different points of time over a predetermined frequency band and (ii) respective priority levels of each respective data signal; determining, using identifications in the data-traffic profile of a set of the different points of time at which data signals having a high priority level are to be exchanged” in combination with “while the predetermined frequency 
Independent claims 21 and 23 recite similar limitations as in independent claim 1 and are therefore indicated as allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836